Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    	Claim 30 is allowed 
Claims 1-29 stand canceled
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 07/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The art disclosed in the IDS of 11/16/2021 has been analyzed without revealing anticipative considerations. The arts referenced in the instant IDS have been considered throughout the earlier prosecution of this case.
This application is subject to a Terminal Disclaimer filed 10/01/2021 to issued patent US 10,764,561, by which any obstacles for placing the application in condition for allowance are removed. 
Reasons for Allowance
3.    	The most representative analyzed prior arts to Huchet (US 2008/0034622), Puri (US 2016/0277739) and Tomohiro (WO 2012/137890) partially disclose matter claimed under Huchet teaching about classifying the reconstructed pixels, categorizing the one or more reconstructed pixel groups using the extracted one or more features (extracted featured reconstructed pixel groups at blocks 113/125, 
In another claimed aspect, Puri teaches about various features being categorized by specific coding parameters as in, categorizing the one or more reconstructed pixel groups using the extracted one or more features as in the reconstructed pixel groups being categorized according to the mnemonics set at Par.[0069] and [0071]-[0073], [0075]-[0077], [0082]-[0086] or [0093]-[0097]) and further by conceding to the teachings in Huchet describing the claimed limitations under which an encoder would adopt various coding modes by adapting the encoding process to multiple parameters obtained from the reconstructed pixels within the prediction loop, by which improving the coding efficiency through following the steps of extracting features of pixel groups, (Par.[0010]) then classifying the decoded group of pixels based on boundary criteria then for each class generating an associated adaptive filter coefficients depending on the decoded pixel values, (Par.[0010] at sub. a) through g) and further suppressing blocking artefacts by combining with Puri teaching the method of reducing coding complexity by applying adaptive filtering methods to reconstructed pixel groups previously selected by certain predetermined characteristic features disclosed at (Par.[0069] and [0071]-[0073], [0075]-[0077], [0082]-[0086] or [0093]-[0097]) though relate to similar coding 
However when considered independently or in combination, Huchet, Puri and Tomohiro do not fully disclose the encoding method claiming two machine trained models being signaled in the bitstream where the prediction modes through extracting pixel features from the reconstructed picture pixel groups using multiple machine trained model parameters of the categorized features where the corresponding parameter sets are encoded into the video bitstream and signaled to decoder as a plurality of models within various header levels of the as control parameters into the stream; (i) as Video Parameter Set (VPS), (ii) at the Sequence Parameter Set, (iii) at Picture Parameter Set (PPS), further at (iv) Slice Header, wherein modifying the first machine learning model using the second control parameter, and the categorizing the one or more reconstructed pixel groups is 
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

DRAMOS . KALAPODAS
Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/